Title: To George Washington from Major Thomas Cogswell, 24 July 1779
From: Cogswell, Thomas
To: Washington, George


        
          July 24th 1779
          To His Excellency General Washington, Commander in Chief of the Army of the United States of America—
        
       
        The Humble Petition of Thomas Cogswell Major in the Massachusetts Line, Sheweth.
        That in settling the Rank of the Feild Officers of the Fifteen Battalions from said State, at Valley Forge Your Petioner was (as he thinks) much injured, in not having justice done him as to his Rank, in a number of instances, He mentions only one instance, which will be Sufficient to convince your Excellency that there was not that attention paid to your Petioner which in justice ought to have been—Major Porter was rank’d before your Petioner although he was not a Captain till several months after him—& your Petioner receiv’d a Majors Commission the first of January 1777 Major Porter did not receive his Commission till the 14th of June following, and there was no Vacancy till after the 20th of may—Your Petioner has been in the Service ever since the Commencement of the War, & Major Porter was not in the Line in 1776—Your Petioner was absent on Command at the time the Rank was settled at Valley Forge, & did not join the Army till a few days before the Battle at Monmouth which being an improper time to trouble your Excellency with matters of that kind, he thought proper to wave it—& has had no opportunity Since by reason of movements of the Brigade—With this I shall present my pretensions to Rank, & rest assured that your Excellency will rank me in such place as my long Services Deserve & my Pretensions entitle me to—and Your Petioner as in Duty bound will ever pray.
        
          Thomas Cogswell Majorof the Massts Regt Commd by Col. Vose
        
      